Per Curiam.
The plaintiff has not shown any exclusive right to the use of the title “ G-Men.” The plaintiff did not create or “-coin ” the appellation. So far as appears, it had a popular source from the activities of Federal investigators in then nation*205wide effort to suppress crime. The plaintiff, therefore, has no property right to the sole use of the phrase.
The order should, therefore, be modified so as to restrict the use of “ Ace-G-Man ” in the title of the defendant’s magazine to uses such as will not imitate in appearance, form or print the design now used in the title of plaintiff’s magazine, and as so modified affirmed, without costs.
Present—• Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.; Martin, P. J., and Glennon, J., dissent and vote for affirmance.